


110 HR 1987 IH: To amend the Internal Revenue Code of 1986 to allow the

U.S. House of Representatives
2007-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1987
		IN THE HOUSE OF REPRESENTATIVES
		
			April 20, 2007
			Mr. Jefferson
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow the
		  small agri-biodiesel credit for biodiesel derived from waste vegetable
		  oils.
	
	
		1.Small agri-biodiesel credit
			 allowed for biodiesel derived from waste vegetable oils
			(a)In
			 generalParagraph (2) of section 40A(d) of the Internal Revenue
			 Code of 1986 (relating to biodiesel and renewable diesel used as fuel) is
			 amended to read as follows:
				
					(2)Agri-biodieselThe term agri-biodiesel means
				biodiesel derived solely from 1 or more—
						(A)virgin
				oils,
						(B)esters derived
				from vegetable oils (whether or not virgin) from corn, soybeans, sunflower
				seeds, cottonseeds, canola, crambe, rapeseeds, safflowers, flaxseeds, rice
				bran, and mustard seeds, or
						(C)animal
				fats.
						.
			(b)Effective
			 dateThe amendment made by this section shall apply to fuel sold
			 or used after the date of the enactment of this Act.
			
